Citation Nr: 9934633	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to October 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied an rating for the veteran's service-connected a 
low back disability, rated as 20 percent disabling.  During 
the course of this appeal, the veteran relocated to 
California, and the Los Angeles RO obtained jurisdiction over 
this claim.  However, in July 1998, the veteran requested the 
RO to transfer his claims folder back to the Houston RO as 
that was him home of record.  In August 1998, his claims 
folder was returned to the Houston RO.

In April 1999, the RO denied the veteran's claim for 
nonservice-connected disability pension benefits.  The Board 
notes that the veteran has not filed a notice of disagreement 
of the RO's denial of this issue.  Accordingly, this issue is 
not before the Board at this time.

The veteran failed to report for a hearing before the Board 
in Washington, D.C., scheduled in November 1999, without any 
indication of good cause for his failure to appear, and he 
has not otherwise expressed a desire to reschedule that 
hearing.  Thus, the Board will proceed as though he has 
withdrawn his request for such hearing.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  The veteran failed to report for a VA examination 
scheduled in May 1999 in conjunction with his claim for an 
increased rating for a low back disability.

2.  Good cause was not shown for the veteran's failure to 
report for the scheduled VA examination.


CONCLUSION OF LAW

Entitlement to an increased rating for a low back disability 
cannot be established without a current VA examination; as 
the veteran has failed to report for such examination without 
good cause, the veteran's claim is denied.  38 C.F.R. §§ 
3.327, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with his 
low back disability are more disabling than reflected by the 
currently assigned 20 percent rating.  Thus, he maintains 
that an increased rating is warranted for his service-
connected low back disability.

In the interest of clarity, the Board will briefly review the 
relevant law and VA regulations; discuss the factual 
background of this case; and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321(a), Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  

Diagnostic Code 5293.  Under this code provision, a 20 
percent rating may be assigned for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent rating 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating may be 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  
38 C.F.R. 4.71a.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA regulations specifically require the performance of a new 
medical examination under certain circumstances. 
"Reexaminations . . . will be requested whenever VA 
determines there is a need to verify . . . the current 
severity of a disability." 38 C.F.R. § 3.327. In assessing 
the current severity of a disability, "reexaminations will be 
required if . . . evidence indicates there has been a 
material change in a disability or that the current rating 
may be incorrect."  Id. 

When entitlement to a benefit, such as an increased rating, 
cannot be established or confirmed without a current VA 
examination or re-examination, and a claimant without good 
cause fails to report for such an examination, or re-
examination, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a),(b); Engelke v. Gober, 
10 Vet. App. 396, 399 (1998).

The Court has held that, in the normal course of events, it 
is the claimant's burden to keep VA apprised of his 
whereabouts.  "If he does not do so, there is no duty on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The duty of VA 
to assist is not always a one-way street; the veteran has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).


Factual Background

Service connection for the veteran's low back disability by 
May 1968 rating decision.  A 20 percent disability rating was 
assigned, effective October 21, 1967, based on findings in 
the veteran's service medical records.  By May 1972 rating 
decision, the RO increased the rating for his service-
connected low back disability from 20 to 40 percent 
disabling.  By March 1974 rating decision, the RO reduced the 
rating for the veteran's low back disability from 40 to 20 
percent disabling.

In August 1993, the veteran requested an increased rating for 
his service-connected low back disability.  By May 1994 
rating decision, the RO denied an increased rating for his 
service-connected a low back disability.

VA outpatient treatment records, dated from August 1993 to 
October 1995, show that the veteran was assessed as having 
low back pain on occasion.  A September 1993 X-ray 
examination of his lumbar spine revealed anterior 
hypertrophic osteophytes at each level with bridging 
osteophytes and a narrowing disc space at L5-S1.  In October 
1993, an examination revealed that his lumbar motion and 
muscle strength were normal.  It was also noted that his 
sensory was intact and that straight leg raising tests were 
negative for pain.

On VA spinal examination in March 1994, there was no evidence 
that the veteran experienced any pain in his lumbar spine.  A 
slight lesion was found between L5 and S1.  The pertinent 
diagnoses were no objective evidence of radiculitis and 
degenerative arthritis of the lumbar spine.

On VA medical examination in March 1994, the veteran's back 
had a normal musculature and was without any postural 
abnormalities or fixed deformities.  His range of lumbar 
motion was forward flexion to 90 degrees, backward extension 
to 30 degrees, lateral flexion to 35 degrees bilaterally and 
rotation to 35 degrees bilaterally.  There was no evidence of 
pain on motion.  X-ray examination of his lumbar spine 
revealed degenerative disc disease at L5 and S1.  The veteran 
was diagnosed as having a limited range of lumbar motion with 
degenerative arthritis of the lumbar spine.  It was noted 
that he did not take pain medication.

A note in the claims folder discloses that the veteran failed 
to report for a VA examination scheduled in May 1999.

By July 1999 VA Form 646, the veteran's representative 
maintained that it was possible that the veteran had not 
received notice of the May 1999 VA examination or that the 
notice of this examination might have been lost in the mail.

By Report of Contact later that month, an official with the 
RO noted that the veteran's former mother-in-law had 
indicated that she sometimes heard from the veteran and that, 
if he called her again, she would advise him that the RO had 
called for him.  She also indicated that she was unable to 
locate the veteran's son's telephone number.  She reported 
that she would relay the RO's message to her daughter and ask 
her if she knew how to locate the veteran.  She also reported 
that she had no idea of how to locate the veteran.  

By July 1999 letter to the veteran, the RO notified him about 
his failure to report for the VA examination that had been 
scheduled in May 1999.  The RO advised the veteran to 
complete an enclosed VA Form 21-4138 and return if he wanted 
to be scheduled for another VA examination.  The RO also 
requested the veteran to provide his current mailing address 
and telephone number.  The RO then informed the veteran that 
the possibility for the continued denial of his claim existed 
if he failed to report for any requested examination.  To 
date, there has been no response from the veteran.

By October 1999 letter to the veteran, the Board notified him 
that he had been scheduled for a hearing before the Board in 
Washington, D.C., in November 1999. This letter was returned 
as undeliverable later that month.


Analysis

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive.  The United States Court of Appeals for Veterans 
Claims (Court) has observed that the use of the statutory 
term "well grounded" should be confined to matters in which 
the evidence is dispositive.  Therefore, in cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law (Cf. FED R. CIV. P. 12(b)(6) 
("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The dispositive law in this case is 38 C.F.R. § 3.655.  This 
regulation states, "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied."  38 C.F.R. § 3.655(b) 
[emphasis added by the Board].  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

In this case, the record reflects that the veteran failed, 
without explanation, to report for a VA examination which was 
scheduled in May 1999.  This VA examination was specifically 
scheduled to assist him in the development and adjudication 
of the claim now on appeal.  In the absence of evidence to 
the contrary, it must be concluded that he did not have good 
cause for his failure to appear for the scheduled VA 
examination.  No specific reason has been given by the 
veteran concerning his failure to report for the scheduled VA 
examination.

In addition, the RO has attempted to contact the veteran so 
that he could be scheduled for another VA examination; 
however, it appears that he no longer lives at his last known 
address.  Moreover, to date, he has not forwarded the RO his 
current address and, despite its best efforts, the RO has 
been unable to obtain his current address.

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b) (1999)], or "good cause" 
[see 38 C.F.R. § 3.655] for failing to report for the 
scheduled examinations.  5 Vet. App. at 265.  In this case, 
there is no evidence on file demonstrating that the veteran 
had any "adequate reason" or "good cause" for failing to 
report to be examined for each of the disabilities when VA 
requested.  In fact, the record demonstrates that no reason 
or cause has been proffered.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.  In this case, the record reflects 
that the veteran has only one address of record and that the 
notice to report for examinations was adequately sent.  

The Court has ruled that there is a presumption of regularity 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
[citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)].  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  See also 
Schoolman v. West, 12 Vet. App. 307 (1999), and YT v. Brown, 
9 Vet. App. 195, 199 (1996).  

While certain medical evidence dated in 1995 and earlier is 
of record, this evidence is somewhat unclear as to the 
precise current nature and severity of the veteran's 
disabilities, see Francisco, supra, and in no way serves as a 
substitute for the veteran's attendance at a VA examination 
scheduled to comprehensively evaluate the current extent and 
severity of his disabilities.   At this point, it has been 
several years since the veteran has been evaluated by VA.  
See 38 C.F.R. § 3.327(a).  The veteran, moreover, has 
furnished no medical evidence which would serve as a viable 
substitute for the scheduled examinations.  See 38 C.F.R. 
§ 3.326(b) .

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
such a situation, the Board has no alternative but to deny 
the veteran's claims as provided under the provisions of 
38 C.F.R. § 3.655.  Accordingly, the appropriate disposition 
of the veteran's claim of entitlement to an increased 
disability rating for his service-connected low back 
disability is denial because of his failure to report for 
examination by VA without evidence of good cause for failure 
to appear.

In a case such as this in which the law and not the evidence 
is dispositive, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A disability rating in excess of 20 percent for a low back 
disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Without purporting to adjudicate the merits of the claim, the Board observes that the evidence of record, 
which dates back several years, does not appear to support the assignment of a rating in excess of 20 percent 
for the veteran's service-connected low back disability under Diagnostic Code 5293.  An increased rating 
under this Diagnostic Code requires a showing of severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  The medical evidence currently of record does not appear to demonstrate that the 
symptoms associated with the veteran's low back disability are severe.  The VA outpatient treatment records 
show that he was last treated for low back pain in October 1993 and that his lumbar motion and muscle 
strength were normal at that time.  In addition, the March 1994 VA medical examination report shows that 
loss of lumbar motion was slight and that his back was without any postural abnormalities or fixed 
deformities.  Thus, it appears that the RO correctly attempted to schedule a more recent VA examination in 
order to assist the veteran in the development of his claim.

  The Board notes that, in a  VA Form 21-527, Income-Net Worth and Employment Statement, received in 
February 1999, the veteran indicated that he received Social Security Administration (SSA) disability 
benefits.  The Board further notes that the veteran did not indicate that any records held by the SSA 
contained evidence which pertained to his service-connected low back disability.  As such, the Board finds 
no basis for further development of the record to obtain records from the SSA.  See Brock v. Brown, 10 Vet. 
App. 155 (1997).

